OPINION ON STATE’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
A jury convicted appellant of attempted capital murder. The court assessed punishment at fifty years confinement. The Court of Appeals reversed appellant’s conviction after concluding that “the trial court did not have jurisdiction to provide appellant a second trial for the offense charged.” Drew v. State, 765 S.W.2d 533, 535 (Tex.App.—Austin 1989). The State petitioned this Court for review which was granted on July 26, 1989.
We have reconsidered the issue raised and find that the Court of Appeals reached the correct result. The State’s petition for discretionary review was improvidently granted and is accordingly dismissed.
McCORMICK, P.J., concurs in the result.
OVERSTREET and MALONEY, JJ., not participating.